UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 98-21108
                             Summary Calendar

                     UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  VERSUS

                           WISTING FIERRO RUIZ,

                                                   Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                 (H-95-CV-1470 & H-91-CR-211-3)

                            September 28, 1999

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Wisting Fierro Ruiz,2 federal prisoner No. 59534-079, appeals

the district court’s dismissal of his motion for relief under 28

U.S.C. § 2255, which was filed in district court prior to the April

24, 1996, effective date of the Antiterrorism and Effective Death

Penalty Act.
     Ruiz’s    challenge     to   the   district   court’s   sentencing

determinations is not cognizable under § 2255.        United States v.

Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).            We reject Ruiz’s


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
     Ruiz is sometimes referred to as Wisting Fierro.        See United
States v. Fierro, 38 F.3d 761 (5th Cir. 1994).
argument that the Government’s failure to provide Ruiz with copies

of handwriting exemplars submitted by Ruiz and codefendant Olga

Martinez violated Brady v. Maryland.3

       Ruiz raises a multitude of allegations of ineffective counsel.

He argues that his trial counsel failed to challenge the district

court’s reliance on drug ledgers at sentencing; object to the

district court’s handling of handwriting exemplars; object to

arguments concerning address books which were offered as evidence;

move       for   a    mistrial    when    the     Government       failed   to   call   a

handwriting expert as a witness; move for a new trial based on all

alleged Jencks Act violation; advise Ruiz to testify at trial;

impeach an FBI Agent’s testimony; investigate suppression issues;

obtain expert testimony; present an alibi defense; object to the

introduction          of    telephone    bills;    request     a   buyer-seller    jury

instruction; and argue that the evidence established multiple

conspiracies.              Ruiz also suggests that he received ineffective

counsel on direct appeal because his appellate attorney did not

have access to transcripts of the trial and thus, simply, adopted

a codefendant’s appellate brief.

       Ruiz’s argument that counsel failed to object at sentencing is

frivolous.           The record shows that counsel objected that the drug

ledgers were not reliable evidence for sentencing purposes. Ruiz’s

arguments concerning counsel’s failure to object to the district

court’s handling of handwriting exemplars, to move for a new trial

based on an alleged violation of the Jencks Act, and to impeach FBI

       3
        373 U.S. 83, 87 (1963).

                                            2
Agent Susie Wong are irrelevant. Counsel’s decisions not to object

to arguments by a codefendant and the prosecutor concerning address

books which apparently doubled as drug ledgers, counsel’s decision

not to move for a mistrial based on the Government’s failure to

call a handwriting expert as a witness, and counsel’s advice that

Ruiz not testify all fall within the realm of reasonable trial

strategy.      Bridge v. Lynaugh, 838 F.2d 770, 773 (5th Cir. 1988).

Ruiz has failed to demonstrate that he was prejudiced by counsel’s

alleged failure to investigate suppression issues, obtain expert

testimony, present an alibi defense, object to the introduction of

telephone bills, request a buyer-seller jury instruction, or argue

that     the   evidence      established     multiple   drug      conspiracies.

Strickland v. Washington, 466 U.S. 668, 697 (1984).

       Ruiz    has   cited   no   evidence   to   support   his   conclusional

assertion that appellate counsel lacked access to Ruiz’s trial

transcripts and we find none in the record.             See Koch v. Puckett,

907 F.2d 524, 530 (5th Cir. 1990).             Ruiz’s suggestions that his

appellate counsel was ineffective fail to establish that his trial

was fundamentally unfair or that the jury’s verdict of guilt was

unreliable.     See Goodwin v. Johnson, 132 F.3d 162, 174-76 (5th Cir.

1998).

       AFFIRMED.




                                        3